UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7282


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DENETRIA MYLES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:12-cr-00239-GCM-DCK-24;
3:17-cv-00061-GCM)


Submitted: February 27, 2019                                      Decided: March 11, 2019


Before KING and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge


Dismissed by unpublished per curiam opinion.


Jeremy Gordon, JEREMY GORDON, PLLC, Mansfield, Texas, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Denetria Myles seeks to appeal the district court’s order denying relief on her 28

U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Myles has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2